DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (article, “Nanotube Composite Carbon Fibers”).
             Regarding claim 1, Andrews et al (see the entire document, pages 1329-1331 and Figure 1) teaches a process of making carbon fibers (see page 1329, second paragraph of Andrews et al), including the steps of (a) blending a carbon nanomaterial and a carbon material to obtain a homogeneous blend (see page 1329, second paragraph (single-walled carbon nanotubes, isotropic pitch)  and page 1329, fourth paragraph (single-walled carbon nanotubes dispersed in pitch) of Andrews et al); (b) heating the homogeneous blend at a first pre-determined temperature under inert atmosphere to obtain a mesophase pitch having particles with reduced mesophase sphere size (see page 1329, third paragraph (isotropic pitch is treated to obtain mesophase pitch) and page 1329, fourth paragraph (heating to about 310°C under nitrogen atmosphere) of Andrews et al); (c) spinning the mesophase pitch to obtain pitch fibers (see Figure 1 and page 1329, fourth paragraph (fiber spinning apparatus) of Andrews et al); and (d) carbonizing the pitch fibers at a second pre-determined temperature under inert atmosphere to obtain carbon fibers (see page 1331, first paragraph (carbonized to 1,100°C under nitrogen atmosphere) of Andrews et al).
             Regarding claims 2 and 3, see page 1329, second paragraph (single-walled carbon nanotubes, isotropic pitch) of Andrews et al.
             Regarding claims 4 and 11, see page 1329, fourth paragraph (nanotube loadings of 1, 5, 8 and 10 wt%) of Andrews et al.
             Regarding claim 12, see page 1329, fourth paragraph (high-power ultrasonic wand) of Andrews et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (article, “Nanotube Composite Carbon Fibers”) as applied to claims 1-4, 11 and 12 above, and further in view of Zhang et al (CN 105152674 B).
             Regarding claim 5, Andrews et al does not explicitly teach the step of (a) dispersing carbon nanomaterial in a fluid medium prior to blending with carbon material. Zhang et al (see the entire translation) teaches a process of making carbon products  (see paragraph [0002] of Zhang et al), including the steps of preparing a graphene (i.e., carbon nanomaterial) suspension including a fluid medium and a dispersant (see paragraph [0012] of Zhang et al), preparing a carbon chopped fiber (i.e., carbon material) suspension including a fluid medium and a dispersant (see paragraph [0013] of Zhang et al), ultrasonically vibrating (or mixing) the suspensions (see paragraph [0014] of Zhang et al) and then mixing the two suspensions (see paragraph [0015] of Zhang et al; thus, the carbon nanomaterial is dispersed in a fluid medium prior to blending with the carbon material), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disperse carbon nanomaterial in a fluid medium prior to blending with carbon material in the process of Andrews et al in view of Zhang et al in order to uniformly disperse a carbon nanomaterial (see paragraph [0026] of Zhang et al).
             Regarding claim 7, see paragraph [0012] (dispersant) of Zhang et al.
             Regarding claim 8, see paragraph [0021] (sodium dodecyl benzene sulfonate) of Zhang et al.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (article, “Nanotube Composite Carbon Fibers”) in combination with Zhang et al (CN 105152674 B) as applied to claims 1-5, 7, 8, 11 and 12 above, and further in view of Tsotsis (U.S. Patent Application Publication 2013/0149522 A1).
             Regarding claim 6, Andrews et al (in combination with Zhang et al) teaches deionized water as a fluid medium (see paragraph [0012] of Zhang et al), but does not explicitly teach (1) 1,2-dichlorobenzene, N-methyl-pyrrolidone of dimethylformamide as a fluid medium. Tsotsis (see the entire document, in particular, paragraphs [0002] and [0031]) teaches a process of making carbon fibers (see paragraph [0002] of Tsotsis), including a dispersion of a carbon nanomaterial (i.e., carbon nanotubes) with dimethylformamide (see paragraph [0031] of Tsotsis), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dimethylformamide as a fluid medium in the process of Andrews et al (in combination with Zhang et al) in view of Tsotsis because the substitution of one known material (i.e., dimethylformamide, as taught by Tsotsis) for another known material (i.e., deionized water, as taught by Zhang et al) would have yielded predictable results (e.g., the manufacture of carbon products) to one of ordinary skill in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (article, “Nanotube Composite Carbon Fibers”) in combination with Zhang et al (CN 105152674 B) as applied to claims 1-5, 7, 8, 11 and 12 above, and further in view of Gao et al (CN 102634873 A).
             Regarding claim 9, Andrews et al (in combination with Zhang et al) teaches a ratio of deionized water: dispersant of 100:0.5 and the amount of carbon nanomaterial is 0.025 – 0.1 wt% of deionized water (see paragraph [0012] of Zhang et al), but does not explicitly teach (1) a weight ratio of carbon nanomaterial to surfactant of 1:5 to 1:15. Gao et al (see the entire translation) teaches a process of making carbon fibers (see paragraph [0014] of Gao et al), wherein the amount of the surfactant is 0.001 – 3% of the mass of the carbon fiber precursor (see paragraph [0016] of Gao et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a weight ratio of carbon nanomaterial to surfactant of 1:5 to 1:15 in the process of Andrews et al (in combination with Zhang et al) in view of Gao et al in order to uniformly disperse a carbon nanomaterial (see paragraph [0026] of Zhang et al).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (article, “Nanotube Composite Carbon Fibers”) as applied to claims 1-4, 11 and 12 above, and further in view of Schulz (U.S. Patent 4,014,725 A).
             Regarding claim 10, Andrews et al teaches a second pre-determined temperature in the range of 900 – 1,500°C (see page 1331, first paragraph (temperature of 1,100°C), but does not explicitly each (1) a first pre-determined temperature in the range of 350 - 450°C. Schulz (see the entire document, in particular, col. 1, lines 7-10; col. 2, lines 13-19 and 27-32) teaches a process of making carbon fibers (see col. 1, lines 7-10 of Schulz), including a first pre-determined temperature in the range of 350 - 450°C (see col. 2, lines 27-32 (heating at a temperature above 350°C) of Schulz), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first pre-determined temperature in the range of 350 - 450°C in the process of Andrews et al in view of Schulz in order to produce highly oriented fibers (from mesophase pitch) which can be treated to produce highly flexible, handleable fibers (see col. 2, lines 13-19 of Schulz).
Conclusion               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742